                      UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                               WESTERN DIVISION

UNITED STATES OF AMERICA,                            CR. 17-50066-JLV

                  Plaintiff,                               ORDER

    vs.

DWIGHT THUNDER SHIELD,

                  Defendant.



                                 INTRODUCTION

      Defendant Dwight Thunder Shield pled guilty to one count of assaulting a

federal officer. (Docket 26). The court sentenced defendant to 14 months of

incarceration to be followed by three years of supervised release. (Docket 42).

Defendant filed a pro se motion challenging the Bureau of Prisons’ (“BOP”)

calculation of his sentence, alleging the BOP was refusing to grant him credit for

time served in federal custody pre-sentencing. (Docket 45). Defendant, with

the aid of counsel, later petitioned the court for a writ of mandamus or, in the

alternative, a writ of habeas corpus ordering defendant’s release from the BOP’s

custody. (Docket 46). The government opposes defendant’s motion and

petition and defendant filed a reply brief. (Dockets 48 & 51). For the reasons

given below, the court denies defendant’s motion and petition.

                                      FACTS

      On December 10, 2016, defendant assaulted Tim Peet, an officer with the

Oglala Sioux Tribe Department of Public Safety (“OST DPS”). (Docket 27 at

p. 1). Officer Peet was employed “pursuant to a PL-638 contract with the federal
government” and so was a federal law enforcement officer within the meaning of

18 U.S.C. § 111. Id. at p. 2. The OST DPS arrested defendant on December 10

and charged him with a variety of tribal offenses. (Docket 49-2). Defendant

pleaded guilty to the tribal charges on December 19, 2016. (Docket 49-3). The

Oglala Sioux Tribal Court sentenced defendant to one year of incarceration, to

end on December 19, 2017. Id.

      Defendant was federally indicted for this offense on April 18, 2017, while

he was being held in tribal custody in Pine Ridge, South Dakota. (Docket 1).

The government sought a writ of habeas corpus ad prosequendum to move

defendant from Pine Ridge to the Pennington County Jail in Rapid City, South

Dakota, to appear at his federal proceedings on April 24. (Docket 5).

Magistrate Judge Daneta Wollmann granted the government’s petition on April

25. (Docket 6). Defendant pled guilty to the federal charge on July 28 and the

court accepted defendant’s plea on July 31. (Dockets 30 & 34).

      According to OST Prosecutor Ms. Vernona Kills Right, defendant

completed his tribal sentence on December 19, 2017, while he was in federal

custody. (Docket 49-6). The court sentenced defendant on January 22, 2018,

and its judgment was entered on January 24. (Dockets 41 & 42). Defendant

continued to be held in the Pennington County Jail until February 1. (Docket

46-1). He was then held in the Winner Jail in Winner, South Dakota, until

February 12, at which point he was released into the BOP’s custody. Id.

Defendant is currently held at a BOP facility in Florence, Colorado. (Docket 46

at p. 2). His expected release date is December 15, 2018. Id.
                                       2
                                    ANALYSIS

      Defendant argues he should receive credit toward his federal sentence for

the time he was incarcerated between April 25, 2017, when the magistrate judge

granted the government’s petition for a writ of habeas corpus ad prosequendum

and February 12, 2018, when he was released into the BOP’s custody. (Docket

46 at pp. 3-4). In defendant’s view, the BOP should have released him on June

14, 2018. Id. at p. 4. Defendant now seeks a writ of mandamus or, in the

alternative, a writ of habeas corpus from the court ordering his immediate

release. Id. at p. 1.

      The government contends defendant is not entitled to credit for the time he

served between his arrival in Rapid City on April 25, 2017, and the expiration of

his tribal sentence on December 19, 2017, because federal law only permits

credit for time served “that has not been credited against another sentence.”

18 U.S.C. § 3585(b). (Docket 48 at pp. 9-10). In the government’s view, that

approximately nine-month time span was credited against defendant’s tribal

sentence and cannot be credited against his federal sentence. Id. The

government also asserts defendant’s petition should be denied because he failed

to exhaust his administrative remedies within the BOP. Id. at pp. 10-11.

I.    Defendant’s Petition is Cognizable Under 28 U.S.C. § 2241

      Defendant asks the court to issue a writ of mandamus ordering the BOP to

immediately release him. (Docket 46 at p. 7). Id. Mandamus relief is

inappropriate in defendant’s situation.


                                          3
       Defendant cites both the All Writs Act, 28 U.S.C. § 1651, and 28 U.S.C.

§ 1361 as statutory bases for his mandamus petition. Id. at pp. 1, 5. Neither

applies. A court may grant a writ of mandamus under the All Writs Act only

after three conditions are satisfied. Cheney v. United States Dist. Court for Dist.

of Columbia, 542 U.S. 367, 380-81 (2004).

      First, the party seeking issuance of the writ must have no other
      adequate means to attain the relief he desires—a condition designed
      to ensure that the writ will not be used as a substitute for the regular
      appeals process. Second, the petitioner must satisfy the burden of
      showing that [his] right to issuance of the writ is clear and
      indisputable. Third, even if the first two prerequisites have been
      met, the issuing court, in the exercise of its discretion, must be
      satisfied that the writ is appropriate under the circumstances.

Id. (internal quotations omitted). Likewise,

      [m]andamus may issue under § 1361 against an officer of the United
      States only in extraordinary situations and when the plaintiff can
      establish (1) a clear and indisputable right to the relief sought,
      (2) the state officer has a nondiscretionary duty to honor that right
      and, (3) there is no other adequate remedy.

Mitchael v. Colvin, 809 F.3d 1050, 1054 (8th Cir. 2016) (internal quotations

omitted). Both statutes require the petitioner to show he has no other adequate

remedy before a court may grant a writ of mandamus.

      Here, defendant has clear alternative means to obtain his desired relief.

“[A] claim attacking the execution of [a] sentence should be brought in a § 2241

petition in the jurisdiction of incarceration.” Nichols v. Symmes, 553 F.3d 647,

649 (8th Cir. 2009). “Where a statute specifically addresses the particular issue

at hand, it is that authority, and not the All Writs Act, that is controlling.” Penn.

Bureau of Corr. v. United States Marshals Serv., 474 U.S. 34, 43 (1985). A
                                         4
petition for a writ of habeas corpus challenging the execution of defendant’s

sentence is an adequate remedy. The court finds mandamus relief is

inappropriate in these circumstances.

II.   Defendant’s Habeas Petition May Proceed in this District

      “The plain language of the habeas statute . . . confirms the general rule

that for core habeas petitions challenging present physical confinement,

jurisdiction lies in only one district: the district of confinement.” Rumsfeld v.

Padilla, 542 U.S. 426, 443 (2004). A defendant challenging the execution of his

sentence may file his § 2241 petition “in either the district where he is confined,

in the United States District Court for the District of Columbia, or in any district

in which the BOP maintains a regional office[.]” 1 United States v. Chappel, 208

F.3d 1069, 1069 (8th Cir. 2000).

      Defendant is currently incarcerated in Florence, Colorado. (Docket 46 at

p. 2). Given the general rule that habeas petitioners should file in their district

of incarceration, the appropriate venue for this petition would seem to be the

District of Colorado. However, the United States Court of Appeals for the Eighth

Circuit held a district court is not “deprive[d] . . . of subject matter jurisdiction”

over the action when a prisoner files a § 2241 petition in an inappropriate

district. Mathena v. United States, 577 F.3d 943, 946 n.3 (8th Cir. 2009). The




      1TheBOP does not maintain a regional office in South Dakota. See
https://www.bop.gov/about/facilities/offices.jsp.
                                     5
Mathena Court further held the government “waived any objection” to the venue

of the § 2241 petition “by not raising the issue.” 2 Id.

       Here, the government likewise failed to raise the venue of this petition as

an issue in its otherwise comprehensive and vigorous briefing. Defendant also

did not address whether the District of South Dakota is the appropriate venue for

his petition. He does, however, note “the short timeframe in which meaningful

relief is available,” given his expected December 15, 2018, release from custody.

(Docket 46 at p. 5). The short time in which relief is possible for defendant

makes it impractical to transfer this petition to the District of Colorado.

Additionally, as discussed below, the court finds defendant is not entitled to any

additional credit for time served. The court does not think it advisable to

transfer a fully briefed, meritless petition with a rapidly approaching mootness

point to another district court. Under these circumstances, the court will avail

itself of the exception to the general venue rule for habeas petitions the Eighth

Circuit recognized in Mathena and resolve this petition.

III.   Defendant is Not Entitled to Any Additional Credit for Time
       Served

       Defendant primarily argues the BOP is improperly denying him credit for

the time he spent in custody between April 25, 2017, and February 12, 2018.


       2The Fourth Circuit followed Mathena in recognizing that the general
venue rule for habeas petitions is waived when the habeas respondent fails to
raise venue as an issue. Kanai v. McHugh, 638 F.3d 251, 258 (4th Cir. 2011).
The Southern Division of this court has extensively analyzed Supreme Court
precedent regarding district court jurisdiction over § 2241 habeas respondents
to conclude such jurisdiction is in personam and waivable. Mathison v.
Berkebile, 988 F. Supp. 2d 1091, 1100-03 (D.S.D. 2013).
                                        6
(Docket 46 at pp. 3-4). As defendant completed his tribal sentence during that

time, he is statutorily barred from applying the time spent completing his tribal

sentence to his current federal sentence. 18 U.S.C. § 3585(b).

      Section 3585(b) provides:

      A defendant shall be given credit toward the service of a term of
      imprisonment for any time he has spent in official detention prior to
      the date the sentence commences--

      (1) as a result of the offense for which the sentence was imposed; or

      (2) as a result of any other charge for which the defendant was
      arrested after the commission of the offense for which the sentence
      was imposed;

      that has not been credited against another sentence.

Id. The time defendant spent in the Pennington County Jail between April 25,

2017 and December 19, 2017 was credited against his tribal sentence, which

consequently expired due to this credit. (Docket 49-6). In enacting § 3585(b),

“Congress made clear that a defendant could not receive a double credit for his

detention time.” United States v. Wilson, 503 U.S. 329, 337 (1992). Defendant

seeks such a double credit here. The court finds defendant is not entitled to

credit the time between April 25, 2017 and December 19, 2017 against his

federal custody sentence.

      Defendant argues he was transferred into federal custody upon the

issuance of the writ of habeas corpus ad prosequendum and the tribe’s decision

to credit his federal custody time toward his tribal sentence does not mean he

remained in tribal custody during his time in the Pennington County Jail.

(Docket 51 at pp. 2-3). In defendant’s view, his time in the Pennington County
                                        7
Jail pursuant to the court’s writ was primarily federal custody time that should

be credited against his federal sentence, regardless of the sentencing decisions

made by the OST. Id.

      This argument is foreclosed not only by the plain statutory language of

§ 3585(b)—which forbids double counting of pre-sentence credit, regardless of

the reason—but also by the doctrine of primary jurisdiction.

      Pursuant to the doctrine of primary jurisdiction, service of a federal
      sentence generally commences when the United States takes
      primary jurisdiction and a prisoner is presented to serve his federal
      sentence, not when the United States merely takes physical custody
      of a prisoner who is subject to another sovereign’s primary
      jurisdiction. . . . The first sovereign to take physical custody of a
      defendant retains “primary jurisdiction” until releasing that
      jurisdiction. Generally, a sovereign can only relinquish primary
      jurisdiction in one of four ways: 1) release on bail, 2) dismissal of
      charges, 3) parole, or 4) expiration of sentence.

Elwell v. Fisher, 716 F.3d 477, 481 (8th Cir. 2013) (internal citations omitted).

In Elwell, the Eighth Circuit applied this doctrine to deny a federal prisoner

credit for time served in state custody after pleading guilty to federal charges.

Id. at p. 482. The prisoner argued a writ of habeas corpus ad prosequendum

placed him in federal custody during part of his time in pre-sentence custody,

entitling him to credit against his federal sentence. Id. The Eighth Circuit

rejected this argument, holding the prisoner remained subject to state primary

jurisdiction even after being taken into federal physical custody. Id.




                                         8
      The doctrine of primary jurisdiction applies to defendant as well. The

OST was the first sovereign to take physical custody of defendant. 3 (Docket

49-2). The OST did not relinquish its primary jurisdiction over defendant until

his tribal sentence expired on December 19, 2017. (Docket 49-6). At that

point, defendant became subject to federal custody. The BOP credited

defendant for the time he spent in the Pennington County Jail between

December 20, 2017 and January 21, 2018, the day before his federal sentencing.

(Docket 49-1 at p. 3). The court finds the BOP’s calculation of the time served

credit defendant is entitled to is correct. Because the court agrees with the

BOP’s sentencing calculation, it need not determine whether defendant’s petition

should be denied for failing to exhaust the BOP’s administrative remedies.




      3The   parties did not brief the question of whether the OST is a sovereign to
which the doctrine of primary jurisdiction applies. The court is unaware of any
authority squarely addressing the question of whether tribal nations are
sovereigns for this specific purpose, but it notes the Supreme Court holds tribes
are separate sovereigns in other criminal contexts. See United States v.
Wheeler, 435 U.S. 313, 329-30 (1978) (“[W]hen an Indian tribe criminally
punishes a tribe member for violating tribal law, the tribe acts as an independent
sovereign[.]”) (citing Talton v. Mayes, 163 U.S. 376, 382-83 (1896)). The court
also notes the Eighth Circuit’s caselaw on the doctrine of primary jurisdiction
speaks in terms of “sovereigns” and not merely states. Fisher, 716 F.3d at 481
(“The first sovereign to take physical custody of a defendant . . . .”) (emphasis
added). The court concludes the OST is a sovereign for the purposes of applying
the doctrine of primary jurisdiction.
                                          9
                                     ORDER

      Based on the above analysis, it is

      ORDERED that defendant’s motion for clarification (Docket 45) and his

petition for a writ of mandamus or, in the alternative, for a writ of habeas corpus

(Docket 46) are denied with prejudice.

      Dated November 8, 2018.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               CHIEF JUDGE




                                         10
